                             Case 3:20-cv-03845-EMC Document 61 Filed 11/16/20 Page 1 of 18



                        1   CLEMENT SETH ROBERTS (STATE BAR NO. 209203)
                            croberts@orrick.com
                        2   BAS DE BLANK (STATE BAR NO. 191487)
                            basdeblank@orrick.com
                        3   ALYSSA CARIDIS (STATE BAR NO. 260103)
                            acaridis@orrick.com
                        4   EVAN BREWER (STATE BAR NO. 304411)
                            ebrewer@orrick.com
                        5   ORRICK, HERRINGTON & SUTCLIFFE LLP
                            1000 Marsh Road
                        6   Menlo Park, CA 94025-1015
                            Telephone:    +1 650 614 7400
                        7   Facsimile:    +1 650 614 7401
                        8   GEORGE I. LEE (admitted pro hac vice)
                            lee@ls3ip.com
                        9   SEAN M. SULLIVAN (admitted pro hac vice)
                            sullivan@ls3ip.com
                       10   RORY P. SHEA (admitted pro hac vice)
                            shea@ls3ip.com
                       11   J. DAN SMITH (admitted pro hac vice)
                            smith@ls3ip.com
                       12   MATT SAMPSON (admitted pro hac vice)
                            sampson@ls3ip.com
                       13   LEE SULLIVAN SHEA & SMITH LLP
                            656 W Randolph St., Floor 5W
                       14   Chicago, IL 60661
                            Telephone:    +1 312 754 0002
                       15   Facsimile:    +1 312 754 0003
                       16   Attorneys for Defendant
                            Sonos, Inc.
                       17

                       18                                 UNITED STATES DISTRICT COURT
                       19                             NORTHERN DISTRICT OF CALIFORNIA
                       20                                    SAN FRANCISCO DIVISION
                       21

                       22   GOOGLE LLC,                                   Case No. 3:20-cv-03845-EMC

                       23                    Plaintiff,                   DEFENDANT SONOS, INC'S ANSWER
                                                                          AND AFFIRMATIVE DEFENSES TO
                       24          v.                                     FIRST AMENDED COMPLAINT FOR
                                                                          PATENT INFRINGEMENT
                       25   SONOS, INC.,
                                                                          Judge:   Edward M. Chen
                       26                    Defendant.

                       27

                       28
ORRICK, HERRINGTON &                                                           ANSWER TO 1ST AMENDED COMPLAINT
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                                   FOR PATENT INFRINGEMENT
     SILICON VALLEY                                                                             3:20-CV-03845-EMC
                              Case 3:20-cv-03845-EMC Document 61 Filed 11/16/20 Page 2 of 18



                        1                  ANSWER TO COMPLAINT FOR PATENT INFRINGEMENT

                        2          1.      Defendant Sonos, Inc. (“Sonos”) answers Plaintiff Google LLC’s (“Google”) First

                        3   Amended Complaint for Patent Infringement (“FAC”) as follows. Sonos denies all allegations

                        4   that it does not expressly admit. The numbered paragraphs in this Answer correspond to the

                        5   numbered paragraphs of the FAC. The headings used by Plaintiff in the FAC are restated below

                        6   for ease of reference, but no admissions are made thereby.

                        7                                       NATURE OF ACTION

                        8          2.      Sonos admits that Google asserts infringement of the five listed patents, but notes

                        9   that the Court granted Sonos’s Motion to Dismiss the cause of action asserting infringement of
                       10   U.S. Patent No. 8,583,489 (the “’489 patent”) because the claimed invention is patent ineligible

                       11   under 35 U.S.C. § 101 (Dkt. 60). As such the patent is no longer at issue in this case.

                       12                                            BACKGROUND

                       13          3.      Sonos lacks knowledge or information sufficient to form a belief about the truth of

                       14   the allegations of paragraph 3 and on that basis denies them.

                       15          4.      Sonos lacks knowledge or information sufficient to form a belief about the truth of

                       16   the allegations of paragraph 4 and on that basis denies them.

                       17          5.      Sonos lacks knowledge or information sufficient to form a belief about the truth of

                       18   the allegations of paragraph 5 and on that basis denies them.

                       19                            GOOGLE’S PARTNERSHIP WITH SONOS
                       20          6.      Sonos admits that it has worked with Google in the past as a business partner, and

                       21   that Sonos has worked with Google to host certain Google services on Sonos products. Sonos

                       22   lacks knowledge or information sufficient to form a belief about the truth of the remaining

                       23   allegations of paragraph 6 and on that basis denies them.

                       24          7.      Sonos admits that it partnered with Google in 2013 to provide access to Google’s

                       25   music service from Sonos products, and that Google worked together with Sonos for that purpose.

                       26   Sonos lacks knowledge or information sufficient to form a belief about the truth of the remaining

                       27   allegations of paragraph 7 and on that basis denies them.

                       28
ORRICK, HERRINGTON &                                                                     ANSWER TO 1ST AMENDED COMPLAINT
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                        -2-                  FOR PATENT INFRINGEMENT
     SILICON VALLEY                                                                                       3:20-CV-03845-EMC
                              Case 3:20-cv-03845-EMC Document 61 Filed 11/16/20 Page 3 of 18



                        1           8.      Sonos admits that it partnered with Google in 2016 to host Google’s Assistant

                        2   software on Sonos products, and that Google worked together with Sonos for this purpose. Sonos

                        3   lacks knowledge or information sufficient to form a belief about the truth of the remaining

                        4   allegations of paragraph 8 and on that basis denies them.

                        5           9.      Sonos lacks knowledge or information sufficient to form a belief about the truth of

                        6   the allegations of paragraph 9 and on that basis denies them.

                        7           10.     Sonos denies the allegations of paragraph 10.

                        8          SONOS’ INFRINGEMENT OF GOOGLE’S INTELLECTUAL PROPOERTY

                        9           11.     Sonos denies the allegations of paragraph 11.
                       10           12.     Sonos admits that Google has been granted patents, including patents in the audio

                       11   space. Sonos otherwise denies the allegations of paragraph 12.

                       12           13.     Sonos denies that it is infringing Google’s intellectual property. Sonos lacks

                       13   knowledge or information sufficient to form a belief about the truth of the remainder of the

                       14   allegations of paragraph 13 and on that basis denies them.

                       15                                              THE PARTIES

                       16           14.     Sonos admits that Google claims to be a subsidiary of Alphabet Inc. with its

                       17   principal place of business located in Mountain View, California 94043.

                       18           15.     Sonos admits the allegations of paragraph 15.

                       19                                     JURISDICTION AND VENUE
                       20           16.     Sonos admits that the FAC alleges an action arising under the patent laws of the

                       21   United States, Title 35 of the United States Code. Sonos admits that this Court has subject matter

                       22   jurisdiction over actions arising under 28 U.S.C. §§ 1331 and 1338(a).

                       23           17.     For purposes of this litigation, Sonos does not challenge this Court’s exercise of

                       24   personal jurisdiction. Sonos admits that it is registered to do business in the state of California,

                       25   that its headquarters are in the state of California, and that Sonos has offices in this District.

                       26   Sonos admits that it does, solicits, and transacts business in this District and throughout

                       27   California. Sonos denies that its business activities have injured Google in a manner that violates

                       28   any law. Sonos denies any remaining allegations of paragraph 17.
ORRICK, HERRINGTON &                                                                       ANSWER TO 1ST AMENDED COMPLAINT
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                          -3-                  FOR PATENT INFRINGEMENT
     SILICON VALLEY                                                                                         3:20-CV-03845-EMC
                              Case 3:20-cv-03845-EMC Document 61 Filed 11/16/20 Page 4 of 18



                        1           18.     Sonos admits that, for purpose of this case, venue is proper. Sonos admits that it

                        2   has a regular and established place of business in this District, including an office and employees

                        3   located at 550 Montgomery Street, Suite 750, San Francisco, CA 94111. Sonos admits that it lists

                        4   this address on its website, and that Sonos advertises this office location as a current place of

                        5   business. Sonos denies that it has ever committed acts of infringement in this District. Sonos

                        6   denies any remaining allegations of paragraph 18.

                        7                                  INTRADISTRICT ASSIGNMENT

                        8           19.     Sonos admits the allegations of paragraph 19.

                        9                                      FIRST CAUSE OF ACTION
                       10                                (Infringement of Patent No. 7,899,187)

                       11           20.     Sonos repeats its responses to the allegations of the preceding paragraphs as if

                       12   fully set forth herein.

                       13           21.     Sonos admits that the face of U.S. Patent No. 7,899,187 (“the ’187 Patent”) lists

                       14   the issue date as March 1, 2011, and the title as “Domain-Based Digital-Rights Management

                       15   System with Easy and Secure Device Enrollment.” Sonos admits that a purported copy of the

                       16   ’187 Patent is attached to the FAC as Exhibit 2. Sonos lacks knowledge or information sufficient

                       17   to form a belief about the truth of any remaining allegations of paragraph 21 and on that basis

                       18   denies them.

                       19           22.     Sonos lacks knowledge or information sufficient to form a belief about the truth of
                       20   the allegations of paragraph 22 and on that basis denies them.

                       21           23.     Sonos denies the allegations of paragraph 23.

                       22           24.     Sonos denies the allegations of paragraph 24.

                       23           25.     Sonos admits that it had knowledge of the ’187 Patent as of October 25, 2016.

                       24   Sonos denies any remaining allegations of paragraph 25.

                       25           26.     Sonos denies the allegations of paragraph 26.

                       26           27.     Sonos admits that the products accused by Google can be accurately characterized

                       27   as apparatuses. Sonos otherwise denies the allegations of paragraph 27.

                       28
ORRICK, HERRINGTON &                                                                     ANSWER TO 1ST AMENDED COMPLAINT
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                         -4-                 FOR PATENT INFRINGEMENT
     SILICON VALLEY                                                                                       3:20-CV-03845-EMC
                              Case 3:20-cv-03845-EMC Document 61 Filed 11/16/20 Page 5 of 18



                        1           28.     Sonos admits that what Google has labeled the “Accused ’187 Products” can

                        2   connect to other devices via an ad hoc or infrastructure Wi-Fi network connection or a wired,

                        3   Ethernet connection. Sonos admits that Google attempts to paraphrase Sonos product

                        4   documentation. Sonos admits that a purported copy of a Sonos User Guide is attached to the FAC

                        5   as Exhibit 3. Sonos otherwise denies the allegations of paragraph 28.

                        6           29.     Sonos lacks knowledge or information sufficient to form a belief about the truth of

                        7   the allegations of paragraph 29 and on that basis denies them.

                        8           30.     Sonos lacks knowledge or information sufficient to form a belief about the truth of

                        9   the allegations of paragraph 30 and on that basis denies them.
                       10           31.     Sonos denies the allegations of paragraph 31.

                       11           32.     Sonos admits that it promotes and advertises what Google has labeled the

                       12   “Accused ’187 Products” on its website. Sonos admits that purported copies portions of its

                       13   website are attached to the FAC as Exhibits 4, 5, and 6. Sonos otherwise denies the allegations of

                       14   paragraph 32.

                       15           33.     Sonos admits that a purported copy of a portion of its website is attached to the

                       16   FAC as Exhibit 7. Sonos otherwise denies the allegations of paragraph 33.

                       17           34.     Sonos denies the allegations of paragraph 34.

                       18           35.     Sonos denies the allegations of paragraph 35.

                       19           36.     Sonos denies the allegations of paragraph 36.
                       20                                    SECOND CAUSE OF ACTION

                       21                                (Infringement of Patent No. 8,583,489)

                       22           37.     Sonos repeats its responses to the allegations of the preceding paragraphs as if

                       23   fully set forth herein.

                       24           38.     Because Google’s Second Cause of Action was dismissed when the Court found

                       25   that the invention claimed in the ’489 Patent is patent ineligible under 35 U.S.C. § 101, no

                       26   response to this paragraph is required. Dkt. 60.

                       27           39.     Because Google’s Second Cause of Action was dismissed when the Court found

                       28   that the invention claimed in the ’489 Patent is patent ineligible under 35 U.S.C. § 101, no
ORRICK, HERRINGTON &                                                                     ANSWER TO 1ST AMENDED COMPLAINT
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                           -5-               FOR PATENT INFRINGEMENT
     SILICON VALLEY                                                                                       3:20-CV-03845-EMC
                              Case 3:20-cv-03845-EMC Document 61 Filed 11/16/20 Page 6 of 18



                        1   response to this paragraph is required. Dkt. 60.

                        2          40.     Because Google’s Second Cause of Action was dismissed when the Court found

                        3   that the invention claimed in the ’489 Patent is patent ineligible under 35 U.S.C. § 101, no

                        4   response to this paragraph is required. Dkt. 60.

                        5          41.     Because Google’s Second Cause of Action was dismissed when the Court found

                        6   that the invention claimed in the ’489 Patent is patent ineligible under 35 U.S.C. § 101, no

                        7   response to this paragraph is required. Dkt. 60.

                        8          42.     Because Google’s Second Cause of Action was dismissed when the Court found

                        9   that the invention claimed in the ’489 Patent is patent ineligible under 35 U.S.C. § 101, no
                       10   response to this paragraph is required. Dkt. 60.

                       11          43.     Because Google’s Second Cause of Action was dismissed when the Court found

                       12   that the invention claimed in the ’489 Patent is patent ineligible under 35 U.S.C. § 101, no

                       13   response to this paragraph is required. Dkt. 60.

                       14          44.     Because Google’s Second Cause of Action was dismissed when the Court found

                       15   that the invention claimed in the ’489 Patent is patent ineligible under 35 U.S.C. § 101, no

                       16   response to this paragraph is required. Dkt. 60.

                       17          45.     Because Google’s Second Cause of Action was dismissed when the Court found

                       18   that the invention claimed in the ’489 Patent is patent ineligible under 35 U.S.C. § 101, no

                       19   response to this paragraph is required. Dkt. 60.
                       20          46.     Because Google’s Second Cause of Action was dismissed when the Court found

                       21   that the invention claimed in the ’489 Patent is patent ineligible under 35 U.S.C. § 101, no

                       22   response to this paragraph is required. Dkt. 60.

                       23          47.     Because Google’s Second Cause of Action was dismissed when the Court found

                       24   that the invention claimed in the ’489 Patent is patent ineligible under 35 U.S.C. § 101, no

                       25   response to this paragraph is required. Dkt. 60.

                       26          48.     Because Google’s Second Cause of Action was dismissed when the Court found

                       27   that the invention claimed in the ’489 Patent is patent ineligible under 35 U.S.C. § 101, no

                       28   response to this paragraph is required. Dkt. 60.
ORRICK, HERRINGTON &                                                                    ANSWER TO 1ST AMENDED COMPLAINT
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                           -6-              FOR PATENT INFRINGEMENT
     SILICON VALLEY                                                                                      3:20-CV-03845-EMC
                              Case 3:20-cv-03845-EMC Document 61 Filed 11/16/20 Page 7 of 18



                        1           49.     Because Google’s Second Cause of Action was dismissed when the Court found

                        2   that the invention claimed in the ’489 Patent is patent ineligible under 35 U.S.C. § 101, no

                        3   response to this paragraph is required. Dkt. 60.

                        4           50.     Because Google’s Second Cause of Action was dismissed when the Court found

                        5   that the invention claimed in the ’489 Patent is patent ineligible under 35 U.S.C. § 101, no

                        6   response to this paragraph is required. Dkt. 60.

                        7           51.     Because Google’s Second Cause of Action was dismissed when the Court found

                        8   that the invention claimed in the ’489 Patent is patent ineligible under 35 U.S.C. § 101, no

                        9   response to this paragraph is required. Dkt. 60.
                       10           52.     Because Google’s Second Cause of Action was dismissed when the Court found

                       11   that the invention claimed in the ’489 Patent is patent ineligible under 35 U.S.C. § 101, no

                       12   response to this paragraph is required. Dkt. 60.

                       13           53.     Because Google’s Second Cause of Action was dismissed when the Court found

                       14   that the invention claimed in the ’489 Patent is patent ineligible under 35 U.S.C. § 101, no

                       15   response to this paragraph is required. Dkt. 60.

                       16           54.     Because Google’s Second Cause of Action was dismissed when the Court found

                       17   that the invention claimed in the ’489 Patent is patent ineligible under 35 U.S.C. § 101, no

                       18   response to this paragraph is required. Dkt. 60.

                       19           55.     Because Google’s Second Cause of Action was dismissed when the Court found
                       20   that the invention claimed in the ’489 Patent is patent ineligible under 35 U.S.C. § 101, no

                       21   response to this paragraph is required. Dkt. 60.

                       22           56.     Because Google’s Second Cause of Action was dismissed when the Court found

                       23   that the invention claimed in the ’489 Patent is patent ineligible under 35 U.S.C. § 101, no

                       24   response to this paragraph is required. Dkt. 60.

                       25                                     THIRD CAUSE OF ACTION

                       26                               (Infringement of Patent NO. 10,140,375)

                       27           57.     Sonos repeats its responses to the allegations of the preceding paragraphs as if

                       28   fully set forth herein.
ORRICK, HERRINGTON &                                                                    ANSWER TO 1ST AMENDED COMPLAINT
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                           -7-              FOR PATENT INFRINGEMENT
     SILICON VALLEY                                                                                      3:20-CV-03845-EMC
                              Case 3:20-cv-03845-EMC Document 61 Filed 11/16/20 Page 8 of 18



                        1          58.     Sonos admits that the face of U.S. Patent No. 10,140,375 (“the ’375 Patent”) lists

                        2   the issue date as November 27, 2018, and the title as “Personalized Network Searching.” Sonos

                        3   admits that a purported copy of the ’375 Patent is attached to the FAC as Exhibit 12. Sonos lacks

                        4   knowledge or information sufficient to form a belief about the truth of any remaining allegations

                        5   of paragraph 58 and on that basis denies them.

                        6          59.     Sonos lacks knowledge or information sufficient to form a belief about the truth of

                        7   the allegations of paragraph 59 and on that basis denies them.

                        8          60.     Sonos denies the allegations of paragraph 60.

                        9          61.     Sonos denies the allegations of paragraph 61.
                       10          62.     Sonos admits that it had knowledge of the ’375 Patent as of November 13, 2018.

                       11   Sonos denies any remaining allegations of paragraph 62.

                       12          63.     Sonos denies the allegations of paragraph 63.

                       13          64.     Sonos admits that the Sonos S1 Controller App and S2 App are application

                       14   programs which may be stored into the memory of a smartphone, laptop, or computer device.

                       15   Sonos denies the remaining allegations of paragraph 64.

                       16          65.     Sonos denies the allegations of paragraph 65.

                       17          66.     Sonos denies the allegations of paragraph 66.

                       18          67.     Sonos denies the allegations of paragraph 67.

                       19          68.     Sonos denies the allegations of paragraph 68.
                       20          69.     Sonos admits that it promotes and advertises what Google has labeled the

                       21   “Accused ’375 Products” on its website. Sonos admits that a purported copy of a portion of its

                       22   website is attached to the FAC as Exhibit 13. Sonos otherwise denies the allegations of paragraph

                       23   69.

                       24          70.     Sonos admits that purported copies portions of its website are attached to the FAC

                       25   as Exhibits 14, 15, 25, and 26. Sonos otherwise denies the allegations of paragraph 70.

                       26          71.     Sonos denies the allegations of paragraph 71.

                       27          72.     Sonos denies the allegations of paragraph 72.

                       28          73.     Sonos denies the allegations of paragraph 73.
ORRICK, HERRINGTON &                                                                   ANSWER TO 1ST AMENDED COMPLAINT
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                         -8-               FOR PATENT INFRINGEMENT
     SILICON VALLEY                                                                                     3:20-CV-03845-EMC
                              Case 3:20-cv-03845-EMC Document 61 Filed 11/16/20 Page 9 of 18



                        1                                      FOURTH CAUSE OF ACTION

                        2                                  (Infringement of Patent No. 7,065,206)

                        3           74.     Sonos repeats its responses to the allegations of the preceding paragraphs as if

                        4   fully set forth herein.

                        5           75.     Sonos admits that the face of U.S. Patent No. 7,065,206 (“the ’206 Patent”) lists

                        6   the issue date as June 20, 2006, and the title as “Method and Apparatus for Adaptive Echo and

                        7   Noise Control.” Sonos admits that a purported copy of the ’206 Patent is attached to the

                        8   Complaint as Exhibit 16. Sonos lacks knowledge or information sufficient to form a belief about

                        9   the truth of any remaining allegations of paragraph 75 and on that basis denies them.
                       10           76.     Sonos lacks knowledge or information sufficient to form a belief about the truth of

                       11   the allegations of paragraph 76 and on that basis denies them.

                       12           77.     Sonos denies the allegations of paragraph 77.

                       13           78.     Sonos denies the allegations of paragraph 78.

                       14           79.     Sonos admits that it has knowledge of the ’206 Patent as of the service of the

                       15   original Complaint in this action. Sonos denies the remaining allegations of paragraph 79.

                       16           80.     Sonos denies the allegations of paragraph 80.

                       17           81.     Sonos admits that the products accused by Google can be accurately characterized

                       18   as electronic devices. Sonos otherwise denies the allegations of paragraph 81.

                       19           82.     Sonos admits that at least some products that Google has identified as “the
                       20   Accused ’206 Products” have a microphone array and associated circuitry. Sonos otherwise

                       21   denies the allegations of paragraph 82.

                       22           83.     Sonos admits that at least some products that Google has identified as “the

                       23   Accused ’206 Products” have multiple speakers and associated circuitry. Sonos otherwise denies

                       24   the allegations of paragraph 83.

                       25           84.     Sonos admits that the products that Google has identified as “the Accused ’206

                       26   Products” have wired and wireless networking capabilities. Sonos otherwise denies the

                       27   allegations of paragraph 80.

                       28           85.     Sonos denies the allegations of paragraph 85.
ORRICK, HERRINGTON &                                                                    ANSWER TO 1ST AMENDED COMPLAINT
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                        -9-                 FOR PATENT INFRINGEMENT
     SILICON VALLEY                                                                                      3:20-CV-03845-EMC
                             Case 3:20-cv-03845-EMC Document 61 Filed 11/16/20 Page 10 of 18



                        1           86.     Sonos denies the allegations of paragraph 86.

                        2           87.     Sonos denies the allegations of paragraph 87.

                        3           88.     Sonos denies the allegations of paragraph 88.

                        4           89.     Sonos denies the allegations of paragraph 89.

                        5           90.     Sonos admits that it promotes and advertises what Google has labeled the

                        6   “Accused ’206 Products” on its website. Sonos admits that purported copies of portions of its

                        7   website are attached to the FAC as Exhibits 17, 18, 19, 20, and 21. Sonos otherwise denies the

                        8   allegations of paragraph 90.

                        9           91.     Sonos denies the allegations of paragraph 91.
                       10           92.     Sonos denies the allegations of paragraph 92.

                       11           93.     Sonos denies the allegations of paragraph 93.

                       12                                      FIFTH CAUSE OF ACTION

                       13                                  (Infringement of Patent No. 10,229,586)

                       14           94.     Sonos repeats its responses to the allegations of the preceding paragraphs as if

                       15   fully set forth herein.

                       16           95.     Sonos admits that the face of U.S. Patent No. 10,229,586 (“the ’586 Patent”) lists

                       17   the issue date as March 12, 2019, and the title as “Relaying Communications in a Wireless Sensor

                       18   System.” Sonos admits that a purported copy of the ’586 Patent is attached to the Complaint as

                       19   Exhibit 22. Sonos lacks knowledge or information sufficient to form a belief about the truth of
                       20   any remaining allegations of paragraph 95 and on that basis denies them.

                       21           96.     Sonos lacks knowledge or information sufficient to form a belief about the truth of

                       22   the allegations of paragraph 96 and on that basis denies them.

                       23           97.     Sonos denies the allegations of paragraph 97.

                       24           98.     Sonos denies the allegations of paragraph 98.

                       25           99.     Sonos admits that it has knowledge of the ’586 Patent as of the service of the

                       26   original Complaint in this action. Sonos denies the remaining allegations of paragraph 99.

                       27           100.    Sonos denies the allegations of paragraph 100.

                       28           101.    Sonos denies the allegations of paragraph 101.
ORRICK, HERRINGTON &                                                                    ANSWER TO 1ST AMENDED COMPLAINT
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                        - 10 -              FOR PATENT INFRINGEMENT
     SILICON VALLEY                                                                                      3:20-CV-03845-EMC
                             Case 3:20-cv-03845-EMC Document 61 Filed 11/16/20 Page 11 of 18



                        1          102.   Sonos admits that at least some products that Google has identified as “the

                        2   Accused ’586 Products” include a speaker and/or amplifiers. Sonos denies the remaining

                        3   allegations of paragraph 102.

                        4          103.   Sonos denies the allegations of paragraph 103.

                        5          104.   Sonos denies the allegations of paragraph 104.

                        6          105.   Sonos denies the allegations of paragraph 105.

                        7          106.   Sonos denies the allegations of paragraph 106.

                        8          107.   Sonos admits that it promotes and advertises what Google has labeled the

                        9   “Accused ’586 Products” on its website. Sonos admits that a purported copy of a portion of its
                       10   website is attached to the FAC as Exhibit 23. Sonos otherwise denies the allegations of paragraph

                       11   107.

                       12          108.   Sonos admits that a purported copy of a portion of its website is attached to the

                       13   FAC as Exhibit 24. Sonos otherwise denies the allegations of paragraph 108.

                       14          109.   Sonos denies the allegations of paragraph 109.

                       15          110.   Sonos denies the allegations of paragraph 110.

                       16          111.   Sonos denies the allegations of paragraph 111.

                       17                                       PRAYER FOR RELIEF

                       18          Sonos denies that Google is entitled to any judgment or relief.

                       19                                   DEMAND FOR JURY TRIAL
                       20          Sonos admits that Google demands a jury trial on all issues so triable.

                       21                                    AFFIRMATIVE DEFENSES

                       22          Sonos alleges the following affirmative defenses. Sonos reserves all rights to allege

                       23   additional affirmative defenses that become known through the course of discovery.

                       24                               First Defense: Failure to State a Claim

                       25          The Complaint fails to state a claim upon which relief can be granted.

                       26

                       27

                       28
ORRICK, HERRINGTON &                                                                   ANSWER TO 1ST AMENDED COMPLAINT
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                      - 11 -               FOR PATENT INFRINGEMENT
     SILICON VALLEY                                                                                     3:20-CV-03845-EMC
                             Case 3:20-cv-03845-EMC Document 61 Filed 11/16/20 Page 12 of 18



                        1                                       Second Defense: Invalidity

                        2          Each of the asserted claims of the Asserted Patents are invalid for failure to satisfy the

                        3   conditions of patentability set forth in Title 35 of the U.S. Code, including, without limitation, 35

                        4   U.S.C. §§ 101, 102, 103, 112, and/or 116.

                        5          By way of example only:

                        6                 Asserted claims of the ’206 Patent are anticipated by and/or rendered obvious in

                        7                  view of Beaugeant, et al., New Optimal Filtering Approaches for Hands-Free

                        8                  Telecommunication Terminals, Signal Processing 64 (1998) 33-47.

                        9                 Asserted claims of the ’187 Patent are anticipated by and/or rendered obvious in
                       10                  view of U.S. Patent Application No. 2002/0166047;

                       11                 Asserted claims of the ’375 Patent are anticipated by and/or rendered obvious in

                       12                  view of U.S. Patent No. 6,493,702; and

                       13                 Asserted claims of the ’586 Patent are rendered obvious by U.S. Patent No.

                       14                  7,027,773 in view of U.S. Patent No. 6,624,750.

                       15                                   Third Defense: Non-Infringement

                       16          Sonos does not and has not infringed and valid and enforceable claim of the Asserted

                       17   Patents, directly or indirectly, literally or under the doctrine of equivalents. Sonos also has not

                       18   induced, and is not inducing, infringement of the Asserted Patents either literally, under the

                       19   doctrine of equivalents, or under the reverse doctrine of equivalents. Sonos is listing non-
                       20   infringement as an affirmative defense out of abundance of caution, but Google (not Sonos) has

                       21   the burden of proof on infringement.

                       22                            Fourth Defense: Prosecution History Estoppel

                       23          Plaintiff’s claims of infringement are barred in whole or in part by the doctrine of

                       24   prosecution history estoppel. Google’s conduct during prosecution of the Asserted Patents

                       25   shortened the term of the patents and/or argued bases for allowance that now estop Google from

                       26   arguing that the alleged inventions recited in the claims of the Asserted Patents cover Sonos’s

                       27   accused products.

                       28
ORRICK, HERRINGTON &                                                                      ANSWER TO 1ST AMENDED COMPLAINT
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                        - 12 -                FOR PATENT INFRINGEMENT
     SILICON VALLEY                                                                                        3:20-CV-03845-EMC
                             Case 3:20-cv-03845-EMC Document 61 Filed 11/16/20 Page 13 of 18



                        1                                     Fifth Defense: Equitable Estoppel

                        2             Plaintiff’s claims of infringement are barred in whole or in part by the doctrine of

                        3   equitable estoppel in that Plaintiff’s conduct lead Sonos to reasonably infer that Plaintiff did not

                        4   intend to enforce its patents.

                        5             The ’206 Patent issued more than fourteen years ago, on June 26, 2006. The ’187 Patent

                        6   issued on March 1, 2011, the ’489 Patent issued on November 12, 2013, the ’375 Patent issued on

                        7   November 27, 2018, and the ’586 Patent issued on March 12, 2019.

                        8             In its FAC, Google alleges that it partnered with Sonos as early as 2013, providing

                        9   “engineering resources, technical support, and other resources” to help Sonos integrate Google
                       10   services in Sonos products. Through this collaboration, Google gained access to Sonos’s

                       11   engineers and knowledge of Sonos’s products and technology, including products and technology

                       12   accused in this action.

                       13             More particularly, beginning in 2016 and continuing throughout 2017 and 2018, Google

                       14   and Sonos collaborated to integrate Google’s voice assistant into Sonos’s products. As a part of

                       15   this collaboration, Sonos shared significant confidential detail regarding how Sonos devices

                       16   practiced voice recognition technology, including how Sonos devices practiced noise suppression

                       17   and echo cancellation. It is against this very technology that Google now has asserted its ’206

                       18   Patent.

                       19             As a result of getting this backstage look at how Sonos devices practiced voice
                       20   recognition technology, Google learned that Sonos does not infringe the ’206 Patent. As such,

                       21   Google has no good faith basis to believe that Sonos infringes the ’206 Patent.

                       22             However, to the extent that Google has a basis to believe that Sonos infringes the ’206

                       23   Patent, it formed this belief based on confidential information showing how Sonos implemented

                       24   Sonos’s voice recognition technology that Sonos had shared with Google during the

                       25   aforementioned collaboration. And, despite having multiple opportunities to raise the prospect of

                       26   Sonos’s alleged infringement of the ’206 Patent, Google took no action and remained silent

                       27   throughout the parties’ relationship. By this silence and inaction, Google communicated its

                       28
ORRICK, HERRINGTON &                                                                       ANSWER TO 1ST AMENDED COMPLAINT
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                          - 13 -               FOR PATENT INFRINGEMENT
     SILICON VALLEY                                                                                         3:20-CV-03845-EMC
                             Case 3:20-cv-03845-EMC Document 61 Filed 11/16/20 Page 14 of 18



                        1   understanding that Sonos did not infringe the ’206 Patent or that Google acquiesced in Sonos’s

                        2   alleged infringement.

                        3           Sonos relied on, at least: (i) the fact that Sonos divulged to Google confidential

                        4   information regarding the way in which Sonos devices practiced voice recognition technology,

                        5   including how Sonos devices practiced noise suppression and echo cancellation; and (ii) the fact

                        6   that Google was aware of how Sonos devices practiced such technology but was silent as to any

                        7   belief that Sonos may infringe the ’206 Patent and took no action as a result of any such belief.

                        8   Sonos relied on these facts by, at least, continuing to invest in their research and development in

                        9   support thereof and by continuing to sell products that practice voice recognition technology.
                       10           Sonos would be materially harmed if Google were permitted to assert the ’206 Patent as

                       11   such assertion would be inconsistent with Google’s earlier silence and/or inaction regarding

                       12   Sonos’s alleged infringement of the ’206 Patent. Sonos has worked continuously since its

                       13   founding in 2002 to develop innovative audio solutions, investing heavily in its products and

                       14   business. Sonos will be materially prejudiced if Google is permitted to proceed with its claims.

                       15   Among other things, had Google brought its claims in a timely manner, Sonos could have

                       16   modified its products in ways that would have avoided any possible claim of infringement. Sonos

                       17   will be further materially prejudiced if Google is permitted to proceed with its claims at least as a

                       18   result of further defending itself in this lawsuit as well as the prospect of facing liability for

                       19   alleged infringement of the ’206 Patent.
                       20           After a reasonable opportunity for investigation and discovery, additional evidence will

                       21   further show and support that Google had knowledge of Sonos’s activities (including non-public

                       22   knowledge) between 2013 and 2020, but did not apprise Sonos of its intent to file this suit or of

                       23   its belief that Sonos infringed the ’206 Patent, and that Sonos reasonably inferred that Google did

                       24   not intend to file this suit and detrimentally relied on Google’s misleading conduct including by

                       25   continuing to sell the accused technology without modification.

                       26                                          Sixth Defense: Waiver

                       27           Plaintiff’s claims of infringement are barred in whole or in part by the doctrine of waiver.

                       28   In its FAC, Google alleges that it partnered with Sonos as early as 2013, providing “engineering
ORRICK, HERRINGTON &                                                                       ANSWER TO 1ST AMENDED COMPLAINT
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                         - 14 -                FOR PATENT INFRINGEMENT
     SILICON VALLEY                                                                                         3:20-CV-03845-EMC
                             Case 3:20-cv-03845-EMC Document 61 Filed 11/16/20 Page 15 of 18



                        1   resources, technical support, and other resources” to help Sonos integrate Google services in

                        2   Sonos products. Through this collaboration, Google gained access to Sonos’s engineers and

                        3   knowledge of Sonos's products, and technology.

                        4          More particularly, beginning in 2016 and continuing throughout 2017 and 2018, Google

                        5   and Sonos have collaborated to help integrate Google’s voice assistant into Sonos’s products. As

                        6   a part of this collaboration, Sonos shared significant confidential detail regarding how Sonos

                        7   devices practiced voice recognition technology, including how Sonos devices practiced noise

                        8   suppression and echo cancellation. It is against this very technology that Google now has asserted

                        9   its ’206 Patent.
                       10          As a result of getting this backstage look at how Sonos devices practiced voice

                       11   recognition technology, Google learned that Sonos does not infringe the ’206 Patent. As such,

                       12   Google has no good faith basis to believe that Sonos infringes the ’206 Patent.

                       13          However, to the extent that Google has a basis to believe that Sonos infringes the ’206

                       14   Patent, it formed this belief based on confidential information showing how Sonos implemented

                       15   Sonos’s voice recognition technology that Sonos had shared with Google during the

                       16   aforementioned collaboration. And, despite having multiple opportunities to raise the prospect of

                       17   Sonos’s alleged infringement of the ’206 Patent, Google took no action and remained silent

                       18   throughout the parties’ relationship. By this silence and inaction, Google communicated its

                       19   understanding that Sonos did not infringe the ’206 Patent or that Google acquiesced in Sonos’s
                       20   alleged infringement.

                       21          Google became the apparent owner of the ’206 Patent at least as early as October 2014 in

                       22   connection with the apparent assignment of the ’206 Patent from Motorola Mobility LLC to

                       23   Google Technology Holdings LLC. Google became aware of how Sonos devices practiced the

                       24   Sonos voice recognition technology through the confidential information Sonos shared with

                       25   Google during the aforementioned collaboration, beginning in 2016 and continuing throughout

                       26   2017 and 2018. As above, Google learned that Sonos does not infringe the ’206 Patent during this

                       27   time—but to the extent that Google formed a belief that Sonos infringed the ’206 Patent and thus

                       28   that Google had a right to assert the ’206 Patent against Sonos, Google formed this belief during
ORRICK, HERRINGTON &                                                                   ANSWER TO 1ST AMENDED COMPLAINT
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                       - 15 -              FOR PATENT INFRINGEMENT
     SILICON VALLEY                                                                                     3:20-CV-03845-EMC
                             Case 3:20-cv-03845-EMC Document 61 Filed 11/16/20 Page 16 of 18



                        1   the parties’ collaboration. Google relinquished this right by reviewing Sonos confidential

                        2   information regarding how Sonos devices practiced the Sonos voice recognition technology and

                        3   then failing to bring its belief that Sonos infringed the ’206 Patent to Sonos’s attention and by

                        4   otherwise failing to exercise any right under the ’206 Patent.

                        5           After a reasonable opportunity for investigation and discovery, evidence will likely further

                        6   show that Google was aware of Sonos’s activities between 2013 and 2020, but permitted Sonos to

                        7   continue them and did not assert Google’s patents against Sonos. Upon information and belief,

                        8   throughout this time Google was aware that it was required to assert any patents it believed Sonos

                        9   to have infringed, but failed to do so. Upon information and belief, Google knowingly waived its
                       10   right to assert the patents at issue in this litigation.

                       11                                     Seventh Defense: Implied License

                       12           Plaintiff’s claims of infringement are barred in whole or in part by implied licenses to one

                       13   or more of the patents asserted in this litigation granted by Google to Sonos. In its FAC, Google

                       14   alleges that it partnered with Sonos as early as 2013, providing “engineering resources, technical

                       15   support, and other resources” to Sonos in helping integrate Google services in Sonos products.

                       16   Through this collaboration, Google gained access to Sonos’s engineers and knowledge of Sonos's

                       17   products, and technology.

                       18           More particularly, beginning in 2016 and continuing throughout 2017 and 2018, Google

                       19   and Sonos collaborated to integrate Google’s voice assistant into Sonos’s products. As a part of
                       20   this collaboration, Sonos shared significant confidential detail regarding how Sonos devices

                       21   practiced voice recognition technology, including how Sonos devices practiced noise suppression

                       22   and echo cancellation generally. Specifically, Google was aware of how Sonos devices

                       23   implemented voice processing technology in connection with the use of Google’s voice assistant

                       24   on Sonos devices. At times, Google even directed Sonos to implement certain voice processing

                       25   technology in certain ways in connection with the use of Google’s voice assistant on Sonos

                       26   devices.

                       27           With respect to at least the voice processing technology used by Sonos devices in

                       28   connection with Google’s voice assistant, and particularly with respect to the technology that
ORRICK, HERRINGTON &                                                                     ANSWER TO 1ST AMENDED COMPLAINT
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                           - 16 -            FOR PATENT INFRINGEMENT
     SILICON VALLEY                                                                                       3:20-CV-03845-EMC
                             Case 3:20-cv-03845-EMC Document 61 Filed 11/16/20 Page 17 of 18



                        1   Google directed Sonos to implement, Sonos inferred that Google consented to any use by Sonos

                        2   of the patented technology.

                        3           After a reasonable opportunity for investigation and discovery, evidence will likely further

                        4   show that Google was aware of Sonos’s activities between 2013 and 2020, but permitted Sonos to

                        5   continue using them and did not assert Google’s patents against Sonos. Upon information and

                        6   belief, throughout this time Google was aware that it was required to assert any patents it believed

                        7   Sonos to have infringed, but failed to do so. During this time Google entered into one or more

                        8   agreements with Sonos permitting Sonos to continue using the accused technology, granting

                        9   Sonos one or more implied licenses to the patents asserted in this litigation and confirming that
                       10   Sonos’s alleged use of the accused technology was proper.

                       11                           Eighth Defense: Unavailability of Injunctive Relief

                       12           Plaintiff is not entitled to injunctive relief because any injury to Google is not immediate

                       13   or irreparable and could be adequately remedied by money damages. After a reasonable

                       14   opportunity for investigation and discovery, evidence will likely show that Google does not

                       15   practice any claims of the patents asserted in this litigation. For the same reasons, the harm to

                       16   Google would be outweighed by the harm to Sonos and the public interest would not be served by

                       17   an injunction.

                       18                                     DEMAND FOR JURY TRIAL

                       19           Pursuant to Federal Rule of Civil Procedure 38(b), Sonos hereby demands a trial by jury
                       20   on all issues so triable.

                       21                                         PRAYER FOR RELIEF

                       22           WHEREFORE, Sonos prays for relief as follows:

                       23                    A.     Judgment in favor of defendant Sonos, and against plaintiff Google;

                       24                    B.     A judgment that this is an “exceptional case” and an aware of reasonable

                       25                           attorney’s fees, expenses, and costs under 35 U.S.C. § 285;

                       26                    C.     An award of costs and reasonable attorney’s fees; and

                       27                    D.     An award of such other relief as the Court may deem appropriate.

                       28
ORRICK, HERRINGTON &                                                                     ANSWER TO 1ST AMENDED COMPLAINT
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                        - 17 -               FOR PATENT INFRINGEMENT
     SILICON VALLEY                                                                                       3:20-CV-03845-EMC
                             Case 3:20-cv-03845-EMC Document 61 Filed 11/16/20 Page 18 of 18



                        1
                            Dated: November 16, 2020               CLEMENT SETH ROBERTS
                        2                                          BAS DE BLANK
                                                                   ALYSSA CARIDIS
                        3                                          EVAN BREWER
                                                                   Orrick, Herrington & Sutcliffe LLP
                        4

                        5
                                                                   By:     /s/ Alyssa Caridis
                        6                                                          ALYSSA CARIDIS
                                                                                 Attorneys for Defendant
                        7                                                              Sonos, Inc.
                        8

                        9
                       10

                       11

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19
                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
ORRICK, HERRINGTON &                                                       ANSWER TO 1ST AMENDED COMPLAINT
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                           - 18 -              FOR PATENT INFRINGEMENT
     SILICON VALLEY                                                                         3:20-CV-03845-EMC
